El Juez Asociado Señor Travieso,
emitió la opinión del tribunal.
La acusación formulada en contra del acusado apelante lee así:
“El referido Alfonso Peña López el día 29 de marzo de 1935, en. Júneos, dentro del Distrito Judicial de Humaeao, P. B-., ilegal y vo-luntariamente portaba sobre su persona un revólver, arma con la cual puede causarse daño corporal y con un disparo de la cual le dió muerte a Jesús María Hernández.”
En el acto del arraignment el acusado hizo la alegación de inocencia. En el día señalado para la vista, las partes sometieron el caso por la misma evidencia presentada en la vista de la causa que por asesinato de Jesris María Hernán-dez se seguía ante la misma corte en contra del acusado ape-lante; y éste suplicó a la corte que no dictara sentencia en este caso basta después que el jurado rindiese su veredicto en el de asesinato. Después de rendido el veredicto en contra del acusado éste se declaró culpable del delito de portar armas y la corte le impuso la pena de seis meses de cárcel, sin costas. Contra esa sentencia se ba interpuesto el pre-sente recurso, en el que alega el apelante que la corte erró al imponerle el máximum de la pena señalada por la ley sobre portación ilegal de armas, sin tener en cuenta que el acusado se babía declarado culpable.
 En apoyo de su contención cita el apelante los casos de El Pueblo v. Laureano, 34 D.P.R. 209, y El Pueblo v. Liceaga, 36 D.P.R. 443, en los cuales esta Corte Suprema estableció la doctrina en cuanto al temperamento que debe adoptar la corte sentenciadora en aquellos casos en que el acusado confiesa su delito y se pone a merced de la corte para que ésta le imponga la pena a que se hubiere hecho acreedor, de acuerdo con las circunstancias especiales de cada caso. Sería imposible enunciar dicha doctrina en *864frases más claras que las asadas por este Tribunal en los párrafos que copiamos a continuación:
“Cuando una acusación imputa un hecho corriente y de ella no surge circunstancia alguna que tienda a agravar el delito cometido y el acusado se confiesa culpable y no se practica prueba, no está jus-tificada la imposición del máximo de la pena.” El Pueblo v. Laureano, supra.
“Dicha regia no es contraria al principio de la discreción que tienen los jueces para fijar la pena dentro de los límites marcados por la ]ey. Tal discreción existe, pero no es arbitraria. El legisla-dor fijó un límite mínimo y otro máximo porque en su sabiduría conoce que un mismo acto criminal puede' cometerse bajo circunstan-cias que mitiguen o agraven la responsabilidad de su autor. Cuando ninguna circunstancia existe, la sana razón nos lleva a decidir que la adopción de un temperamento medio es lo justo y apropiado.” El Pueblo v. Liceaga, supra.
Dos son las circunstancias que deben concurrir para que podamos aplicar la doctrina de los dos casos citados y resolver que la corte inferior no estuvo justificada al imponer la pena máxima. Es necesario que el acusado se baya de-clarado culpable, haciendo innecesaria la celebración de un juicio; y en segundo lugar, el delito imputado al acusado debe estar libre de circunstancias que tiendan a agravarlo. No cae el caso de ¿utos dentro de los límites de la doctrina invocada por el apelante. En el acto de la lectura de la acu-sación, el acusado alegó ser inocente. Al ser llamado para juicio entró a él bajo su alegación de inocencia y sometió el caso por la misma prueba que ya había presentado en la causa' de asesinato, rogando al tribunal no dictase senten-cia hasta que el jurado rindiese veredicto, en la esperanza de que si éste era absolutorio, esa absolución eliminaría las. circunstancias que tendían a agravar el delito de portar un arma prohibida. Fué después de rendido el veredicto que le declaraba culpable del delito mayor que el acusado pensóen la doctrina de El Pueblo v. Laureno y decidió acogerse a. ella mediante una tardía declaración de culpabilidad.
*865El uso que se Raya Recto de mi arma proRiRida no debe tenerse en cuenta para determinar si el acusado es o no culpable del delito de portar esa arma ilegalmente, toda vez que una persona puede portar un arma legalmente y co-meter con ella un delito que nada tendría que ver con la le-galidad o ilegalidad de la tenencia del arma. Y podría suceder y sucede con frecuencia que el portador ilegal de un arma la usara legalmente para fines de defensa. Los dos delitos, el de portar el arma ilegalmente y el que con ella se cometiere son. distintos y separados y como tales deben ser juzgados. Por ejemplo, en una causa por asesinato, el RecRo de que el acu-sado no estuviere legalmente autorizado para portar el arma Romicida es absolutamente inmaterial, pues el permiso para portar un arma no autoriza ni atenúa la comisión de un de-lito con esa arma. Pero, una vez que el acusado lia sido declarado culpable de ambos delitos, del de portar el arma ilegalmente y del de Raberla usado para agredir o matar, entonces el uso ilegal del arma para fines de ofensa consti-tuye un agravante del delito de portarla» Y en ese caso no puede decirse que el juez sentenciador abusó de su discreción al imponer la pena máxima, como lo Rizo en el presente caso.

Por las razones expuestas se confirma la sentencia ape-lada.

Los Jueces Asociados Señores Wolf y Córdbva Dávila no intervinieron.